DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The amendment filed 30 June 2021 has been entered. Claims 1, 3, and 5-15 remain pending in the application. Applicant’s amendment has overcome each and every claim objection and 112(b) rejection previously presented in the non-final office action mailed 30 March 2021.

Terminal Disclaimer
The terminal disclaimer filed on 30 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,216,018 and 10,231,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 14 is objected to because of the following informalities:
In line 6 of claim 14, “the inner catheter” should read “an inner catheter”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 1, 3, 5, 6, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spence et al. (US Patent Pub. 2008/0228165) in view of Call et al. (US 9,131,939).
Regarding claim 1, Spence discloses a plication lock delivery system (fig. 16A) for use with a suture 106, the system comprising: a lock assembly comprising a lock body 132 and a lock pin 136, wherein the lock body has a central lumen (fig. 16D) configured to retain the lock pin and to have the suture disposed within the central lumen, a catheter assembly comprising an outer sheath (fig. 16A, element 130) and an inner catheter 134, wherein the inner catheter has a distal end, a proximal end, and a central lumen, the central lumen of the inner catheter is configured to have the suture disposed within, wherein a distal end of the outer sheath is configured to contact the lock pin and cause movement thereof (paragraph 0074); a control assembly (fig. 18, element 150) comprising a suture tension mechanism 164 configured to apply tension to the suture and a lock deploy-and-release mechanism configured to secure the suture to the lock assembly and to release the lock assembly from the catheter assembly at a target site (paragraph 0074); wherein the control assembly is operatively coupled to a proximal end of the outer sheath and the proximal end inner catheter (fig. 18, control assembly 150 is attached to outer sheath 130 and inner catheter 134).

Regarding claim 3, the lock body further includes a first locking slot (Spence; fig. 16C, element 138) formed therein and extending along a longitudinal length thereof, the first locking slot intersecting the central lumen of the lock body in which the suture is located, and2 of 1016/352,350TMTTMA-10043US03 the lock pin 136 extends through the first locking slot with ends of the lock pin being disposed outside of the lock body, the ends being received, in certain operating positions, in a complementary second locking slot 130a that is formed along an inner surface of the outer sheath, thereby coupling the lock body to the outer sheath.  
Regarding claim 5, the combination teaches claim 1 and Call further discloses the opening of the lock body is a first opening, the lock body further includes a side opening (fig. 9, element 192) that is open along a side thereof and communicates with the central lumen of the lock body, the side opening intersects and passes through the first opening, and the system further includes a pull wire 166 that is operatively connected at a proximal end to the control assembly such that the pull wire can be controllably pulled in a proximal direction independently from longitudinal translation of the inner catheter by operation of the control assembly, the pull wire having a loop 188 formed at a distal end thereof, wherein the loop is disposed through the side opening, and secures the post within the first opening.  
Regarding claim 6, the control assembly is configured such that actuation of the lock deploy-and-release mechanism causes the pull wire (Call; fig. 9, element 166) to be pulled in a proximal direction resulting in proximal translation of the inner catheter. Examiner notes that, before element 184 is withdrawn, pulling on the wire would pull on the inner catheter. 
Regarding claim 14, Spence discloses a method of delivering a lock assembly percutaneusly (abstract) comprising: providing a lock delivery system (fig. 16A) with a lock assembly 132, a catheter assembly 134 comprising a distal end and a proximal end, and a control assembly (fig. 18, element 150). The lock assembly is configured to secure at least one suture (fig. 16D, element 106). The distal end of the catheter assembly is configured to connect to the lock assembly (fig. 16B, dotted lines representing the inner catheter and lock body are in contact). The control assembly is configured to connect the proximal end of the catheter assembly (fig. 18, control assembly 150 is attached to catheter assembly 134), to apply tension to the at least one suture, to activate the securing of the at least one suture to the lock assembly, and to release the lock assembly (paragraph 0074).
Spence discloses the invention essentially as claimed except wherein the distal end of the catheter assembly is configured to connect to the assembly by a post that extends outwardly from the distal end of the inner catheter being received within an opening of the lock assembly. Call teaches a suture anchor delivery system comprising an inner catheter 158 having a post 184 to connect the inner catheter to the lock body 50 by being received within an opening of the lock body, the opening being spaced and separate from the central lumen 86 of the lock body, in order to prevent removal of the lock body from the delivery system prior to delivery of the lock body (see col. 7, ll. 31-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchor of Spence with the locking mechanism of Call, in order to prevent premature removal of the lock body from the delivery system.
Regarding claim 15, Spence discloses a method of plicating a tissue in a body of a subject and securing the tissue plication with a lock assembly percutaneously comprising: providing a plication lock delivery system (fig. 16A) with a lock assembly, a catheter assembly comprising an outer sheath (fig. 16B, element 130) and an inner catheter 134, and a control assembly (fig. 18, element 150). The lock assembly comprises a lock body (fig. 16A, element 132) and a lock pin 136. The lock body has a central lumen (fig. 16D) configured to retain the lock pin and a suture 106 disposed within. The inner catheter 134 has a distal end, a proximal end, and a central lumen. The distal end of the inner catheter is configured to connect to the lock body (fig. 16B, dotted lines representing the inner catheter and lock body are in contact). The central lumen of the inner catheter is configured to have the suture disposed within. The outer sheath 130 has a distal end configured to contact the lock pin 136 and a proximal end. The control assembly connects the proximal ends of the outer sheath and inner catheter (fig. 18, control assembly 150 is attached to outer sheath 130 and inner catheter 134) and comprises a suture tension mechanism 164 configured to apply tension to the suture, and a lock deploy-and-release mechanism configured to secure the suture to the lock assembly and to release the lock assembly inside the body (paragraph 0074).
Spence discloses the invention essentially as claimed except wherein the inner catheter has a post that extends outwardly from a distal end of the inner catheter, the post of the inner catheter being configured to detachably connect the inner catheter to the lock body by being received within an opening of the lock body, the opening being spaced and separate from the central lumen of the lock body. Call teaches a suture anchor delivery system comprising an inner catheter 158 having a post 184 to connect the inner catheter to the lock body 50 by being received within an opening of the lock body, the opening being spaced and separate from the central lumen 86 of the lock body, in order to prevent removal of the lock body from the delivery system prior to delivery of the lock body (see col. 7, ll. 31-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchor of Spence with the locking mechanism of Call, in order to prevent premature removal of the lock body from the delivery system.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spence in view of Call as applied to claim 1 above, and further in view of Moren, Jr. (US Patent 3,814,347).
Regarding claim 12, Spence discloses the suture tension mechanism (fig. 18, element 164), a suture tensioning actuator 176 and 178 which is coupled to a suture tension gear 170 and 172 such that operation of the suture tensioning actuator causes rotation of the suture tension gear resulting in a winding of the suture and tension being applied to the suture (paragraph 0076). Spence discloses the invention essentially as claimed except wherein a suture clamp device is attached to the respective suture and suture tension gear, and wherein rotation of the suture clamp device results in a winding of the suture about the suture clamp device. Moren, Jr. teaches a cylindrical yarn carrier with a slit (fig. 4, element 24), in order to trap and secure the suture at the start of the winding operation (col. 1, lines 32-34). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spools of Spence with the slits of Moren, Jr., in order to trap and secure the suture at the start of the winding operation. Examiner notes that the structures surrounding the slit form the clamp.
 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spence in view of Call and Moren, Jr. as applied to claim 12 above, and further in view of Salahieh et al. (US Patent 7,824,443).
Regarding claim 13, Spence in view of Moren, Jr. discloses the invention essentially as claimed except for a clutch that is operatively connected to the suture clamp device such that once a predefined tension in the suture is achieved, the clutch is activated to prevent the suture from being over tensioned. Salahieh teaches an implant delivery and deployment tool having a spool (fig. 19A, element 1922) operatively connected to a clutch 1920, in order to limit the force transmitted from an actuator to an implant (col. 2 lines 50-52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suture tension mechanisms of Spence with the clutch of Salahieh, in order to limit the force transmitted from an actuator to an implant.

Allowable Subject Matter
Claims 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a plication lock delivery system for creating a tissue plication comprising: a lock assembly comprising a lock body and a lock pin; a catheter assembly comprising an inner and outer sheath; wherein the distal end of the outer sheath is configured to contact the lock pin and cause movement thereof; and wherein the inner catheter has a post that extends outwardly from a distal end of the inner catheter, the post being received within an opening of the lock body, the opening being spaced and separate from the central lumen of the lock body; the lock body further comprising a side opening that intersects the central lumen and the first opening; the system further including a pull wire having a loop formed on the distal end thereof, wherein the loop is disposed through the side opening and secures the post within the first opening; wherein a user-operable actuator is operatively connected to a drive rack that is operatively connected to the pull wire and the actuator is also operatively connected to a drive gear which is coupled to a push arm which is coupled to the proximal end of the outer sheath, wherein activation of the actuator causes the drive rack to actuate proximal movement of the pull wire and causes the drive gear and push arm to actuate distal movement of the outer sheath. Spence discloses a handle assembly for a suture lock and Call teaches the claimed locking mechanism. However, no reasonable combination of references could be found to suggest the claimed actuating mechanism for the locking mechanism.

Response to Arguments
Applicant' s arguments have been considered but are moot because a new ground(s) of rejection has been made in view of Call.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771